                                                  LAW OFFICE OF                           USDC SDNY
                                            DONALD J. WEISS                               DOCUMENT
                                              363 SEVENTH AVENUE                          ELECTRONICALLY FILED
                                                    4TH FLOOR
                                            NEW YORK, NEW YORK 10001                      DOC #:
                                                   212-967-4440                           DATE FILED: 12/3/2019
                                              DJWLAW@MINDSPRING.COM

                                                                           MEMORANDUM ENDORSED
                                                              November 27, 2019

  Honorable Gregory H. Woods
  Daniel Patrick Moynihan
  United States District Court
  500 Pearl Street
  New York, NY 10007

  Re:      Mullins v. Chez Amis Corporation et. al.; Case No. 19 CV 7458

  Dear Judge Woods:

          I am the attorney for the plaintiff in the above referenced matter and write to update you
  on the current case status and request an adjournment of the initial case management conference,
  scheduled for January 6, 2020.

          The parties have been engaged in ongoing settlement negotiations and are hopeful that a
  resolution will be reached shortly. Unfortunately, due to the schedules of all the attorneys,
  parties and the mediation office, we were unable to schedule a mutually convenient date for
  mediation two weeks prior to the scheduled conference, as required by your Order of September
  17th. It is therefore respectfully requested, jointly by all parties, that the initial conference be
  adjourned so that, if necessary, the mediation is held at least two weeks before the initial
  conference.

           This is the first request for adjournment of the initial conference.

                                                              Respectfully submitted,
                                                               Donald J. Weiss
                                                              Donald J. Weiss


Application granted. The initial conference scheduled for January 6, 2020 is adjourned to February 7, 2020 at
4 p.m. The joint letter and proposed case management plan described in the Court’s prior order, Dkt No. 8,
are due no later than January 31, 2020. The parties are directed to participate in mediation no later than two
weeks prior to this extended deadline.

The Clerk of Court is directed to terminate the motion pending at Dkt No. 18.
SO ORDERED.
Dated: December 3, 2019                                           _____________________________________
                                                                        GREGORY H. WOODS
New York, New York
                                                                       United States District Judge
